


Exhibit 10.23


XCEL ENERGY INC.
2005 LONG-TERM INCENTIVE PLAN
LONG-TERM INCENTIVE AWARD AGREEMENT - [YEAR] Grant


This Agreement, dated and effective [DATE], by and between Xcel Energy Inc., a
Minnesota corporation (individually and collectively with its affiliates and
subsidiaries, “Xcel Energy”) and [Participant] (the “Participant”) evidences a
grant of Long-Term Incentive Awards pursuant to the Xcel Energy Inc. 2005
Long-term Incentive Plan as amended and restated February 17, 2010 (the “Plan”).


Performance Shares Granted. Xcel Energy grants you as the Participant an Award
of performance shares (the “Performance Shares”) as set forth below:
Grant Date
Performance Period
Total Performance Shares
(at Target)
[DATE]
[PERFORMANCE PERIOD]
[#]



The Performance Shares granted to the Participant are subject to the performance
conditions set forth on one or more Performance Goal Annexes included in the
attached Terms and Conditions, which were established by the Committee for the
Performance Period covered by this Agreement. To the extent that multiple
Performance Goal Annexes may be applicable to this Performance Share Award, the
Award may be expressed in such Annexes in terms of separate components. The
Performance Shares shall vest only if, and to the extent, any one or more of the
performance conditions set forth in such Performance Goal Annex(es) have been
achieved during the applicable Performance Period and such performance is
certified in writing by the Committee. The “Vesting Date” for the Award of
Performance Shares shall be the date of such certification by the Committee as
specified in Section 4(a) of the Terms and Conditions.


[Participant is eligible to defer to a later date the settlement of the
Performance Shares granted under this Agreement, subject to satisfaction of the
performance conditions set forth in the Performance Goal Annexes.]1


Restricted Stock Units Granted. Xcel Energy grants you as the Participant an
Award of restricted stock units (the “Restricted Stock Units”) as set forth
below:
Grant Date
Restricted Period
Total Restricted Stock Units
[DATE]
[RESTRICTED PERIOD]
[#]



The Restricted Stock Units granted to the Participant will vest subject to the
Participant’s continued service with Xcel Energy during the Restricted Period
and 100% of the Restricted Stock Units will vest upon the expiration of the
Restricted Period, which is the “Vesting Date” for the Restricted Stock Units.


Acceptance of Award and the Long-Term Incentive Award Terms and Conditions. The
Award hereby granted and the terms and conditions herein set forth are subject
in all respects to the Long-Term Incentive Award Terms and Conditions (“Terms
and Conditions”) attached as Exhibit A hereto, which are incorporated into, and
made a part of, this Agreement, and the terms and conditions of the Plan. To
accept the Award, this Agreement must be delivered and accepted through an
electronic medium in accordance with the procedures established by the Company ,
or Participant must sign and return a copy of this agreement, in either case,
within [NUMBER OF DAYS] after the Grant Date. By doing so, Participant
acknowledges receipt of the accompanying Terms and Conditions and the Plan, and
represents that Participant has read and understands the same and agrees to be
bound by the accompanying Terms and Conditions and by the Plan, which is
controlling, and which is deemed incorporated into this Agreement. Any question
of administration or interpretation arising under this Agreement, the
accompanying Terms and Conditions or the Plan, shall be determined by the
Committee and such determination shall be final, conclusive and binding upon all
parties in interest.


    

1 To be included only if Agreement is for deferral eligible Participants



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Long-Term Incentive
Award Agreement to be executed as of the date first above written.


 
XCEL ENERGY INC.
 
 
By:
 
 
 
 
 
 
ACCEPTED:
 
 
 
Participant Signature
 
 
 
Date

    




    



--------------------------------------------------------------------------------




EXHIBIT A
XCEL ENERGY INC.
2005 LONG-TERM INCENTIVE PLAN
LONG-TERM INCENTIVE AWARD TERMS AND CONDITIONS


These Long-Term Incentive Award Terms and Conditions (“Terms and Conditions”)
apply to Awards granted under to the Xcel Energy Inc. 2005 Long-term Incentive
Plan as amended and restated February 17, 2010 (the “Plan”), pursuant to the
Agreement to which these Terms and Conditions are attached (the “Agreement”).
Except as otherwise provided in these Terms and Conditions or the Agreement, the
defined terms used in these Terms and Conditions shall have the same meaning as
in the Plan.


1.    Granting of Award. Xcel Energy Inc., a Minnesota corporation (individually
and collectively with its affiliates and subsidiaries, “Xcel Energy” or the
“Company”), grants you as participant (“Participant”) the Initial Award set
forth in the Agreement. The grant is effective as of the Grant Date. As used in
these Terms and Conditions, the term “Award” means an Initial Award plus
additional dividend equivalent units credited with respect to that Initial Award
pursuant to Section 2 below.


2.    Dividend Equivalent Units and Participant’s Rights. An additional amount
representing dividends payable (at the normal common stock declared dividend
rate) on shares of Common Stock equal in number to the share equivalents subject
to the Awards (at Target) held by the Participant on a dividend record date
occurring after the Grant Date and prior to Vesting Date shall be deemed
reinvested in Common Stock as of the dividend payment date and credited to the
Participant as dividend equivalent units as of the dividend payment date. Any
dividend equivalent units so credited will be subject to the same terms and
restrictions applicable to other Awards as provided in these Terms and
Conditions. Notwithstanding the forgoing, an Award does not entitle the
Participant to any rights as a stockholder.


3.    Termination of Service.


(a)
If your employment with Xcel Energy terminates due to voluntary termination or
involuntary termination, with or without cause, prior to the Vesting Date (as
defined in Section 4(a) hereof, or as set forth in the Agreement, as
applicable), your unvested Award shall be forfeited on the date of such
termination.



(b)
If your employment with Xcel Energy terminates due to death during any
Performance Period or Restricted Period, as applicable, your unvested Award (at
Target), together with any credited dividend equivalent units, shall immediately
vest one hundred percent (100%) and shall be paid as soon as administratively
feasible in accordance with Section 5(b) hereof.



(c)
If your employment with Xcel Energy terminates due to permanent and total
disability during any Performance Period or Restricted Period, as applicable,
your unvested Award (at Target), together with any credited dividend equivalent
units, shall immediately vest one hundred percent (100%) and shall be paid to
you (or your personal representative) as soon as administratively feasible in
cash, shares or a combination thereof as provided in Section 5(a) hereof.



(d)
If your employment with Xcel Energy terminates due to retirement (as defined
under any retirement plan of Xcel Energy in which you participate):



(i)
after the expiration of a Performance Period, but prior to the applicable
Vesting Date, you will continue to be eligible to have your Award vest in
accordance with the terms of the applicable Performance Goal Annex(es); or



(ii)
during any Performance Period, you will continue to be eligible to have a pro
rata portion of your Award vest, such pro rata portion to be equal to the amount
of the Award that would otherwise vest in accordance with the terms of the
applicable Performance Goal Annex(es) had you not retired multiplied by a
fraction whose numerator is the number of whole months during which you were
actively employed with Xcel Energy during such Performance Period and whose
denominator is [the length of the Performance Period, expressed as a number of
months].



(iii)
any unvested Award whose vesting is not subject to the satisfaction of
Performance Goals set forth in a Performance Goals Annex shall be forfeited on
the date of your retirement.






--------------------------------------------------------------------------------




4.    Vesting of Awards.


(a)    For Awards subject to Performance Goals, such Awards are subject to the
performance conditions set forth on the Performance Goal Annexes attached
hereto, which were established by the Committee for each Performance Period
covered by such Performance Goal Annexes. Subject to Section 3 above, such
Awards shall vest only if, and to the extent, any one or more of the performance
conditions set forth on the Performance Goal Annexes have been achieved during
the applicable Performance Period and such performance is certified in writing
by the Committee. If, and to the extent that, any one or more of the performance
conditions have not been achieved during the applicable Performance Period, the
Participant’s rights to the portion of the Award tied to such unachieved
performance condition shall be immediately and irrevocably forfeited as of the
last day of such Performance Period (unless previously forfeited pursuant to
Section 3 above). The Committee shall determine, in its sole discretion, and
certify in accordance with the requirements of Section 162(m) of the Code
whether and to what extent the performance conditions have been satisfied as
soon practicable after the completion of the applicable Performance Period (the
date on which the Committee certifies the satisfaction of the performance
conditions set forth on the attached Performance Goal Annexes shall be the
“Vesting Date” for the applicable Award).


(b)    For Awards not subject to Performance Goals, such Awards shall vest only
if, and to the extent, any one or more of the vesting conditions set forth in
the Agreement or, if applicable, on a Vesting Conditions Annex have been
satisfied during the applicable Restricted Period, or other period as may be
identified. If, and to the extent, that any one or more of the vesting
conditions have not been satisfied during the applicable Restricted Period, the
Participant’s rights to any portion of the Award tied to such unachieved vesting
condition shall be immediately and irrevocably forfeited as of the applicable
Vesting Date (unless previously forfeited pursuant to Section 3 above).


Unless otherwise indicated in the Agreement, to the extent an Award granted is
subject to satisfaction of performance conditions set forth on more than one
Performance Goal Annex, each Performance Goal Annex shall be independent from
any other Performance Goal Annex with respect to the portion of the Award
subject to that Performance Goal Annex.


5.    Payment of Vested Awards.


(a)    Timing of payment. As soon as administratively feasible following the
Vesting Date, but in no event later than March 15th of the year following the
calendar year in which the Performance Period or Restricted Period, as
applicable, expires, Xcel Energy shall cause to be paid to the Participant in
settlement of each share equivalent (including any credited dividend equivalent
units) comprising a vested Award, one share of Xcel Energy Common Stock or cash
in an amount equal to the Fair Market Value of one such share (or a combination
of cash and shares with respect to the entire Award) as determined by the
Committee, unless the Participant has made an effective election to defer the
settlement of an Award as provided in Section 5(c) below. Payments may be made
in a lump sum.


(b)    Payment upon Death. In the event of the Participant’s death, amounts that
otherwise would have become payable to the Participant in accordance with
Section 3(b) of these Terms and Conditions and Conditions will be paid in cash,
shares or a combination thereof, to the Participant’s designated beneficiary (if
such beneficiary has been designated, in writing under the Plan, and has been
delivered to the Xcel Energy Executive Compensation department), or if no
beneficiary is designated, to the Participant’s estate.


(c)    Deferral Election. Participants who are eligible, as determined by the
Committee in its sole discretion, may elect to defer to a later date the
settlement of Awards that would otherwise occur as provided in Section 5(a),
provided that any such deferral shall comply with the requirements of Section
409A of the Code.


6.    Changes in Capitalization of Xcel Energy. If there is any change in the
character of outstanding Xcel Energy Inc. Common Stock by reason of a stock
dividend or distribution, stock split, capital reorganization, reclassification,
combination or exchange of shares, or by reason of merger, consolidation, or
other corporate reorganization, the Committee shall determine the appropriate
adjustment to each Award, if any, needed to prevent dilution or enlargement of
the Participant’s rights.


7.    Change in Control. Notwithstanding anything herein to the contrary, in the
event of a Change in Control, as defined in the Plan, any performance conditions
or vesting requirements, including continued service requirements, will be
deemed to have been met (at target levels), and all Awards shall be paid to
Participants, in cash, as soon as administratively feasible following
consummation of the Change in Control, but in no event later than March 15th of
the year following the calendar year in which the Change in Control occurs,
according to the terms of the Plan.





--------------------------------------------------------------------------------




8.    Recoupment. Xcel Energy may recover any cash or shares awarded under these
Terms and Conditions or the Agreement, or proceeds from the sale of such shares,
to the extent required by any rule of the SEC or any listing standard of the New
York Stock Exchange, including any rule or listing standard requiring recovery
of incentive compensation in connection with an accounting restatement due to
material noncompliance of Xcel Energy with any financial reporting requirement
under the securities laws, which recovery shall be subject to the terms of any
policy of Xcel Energy implementing such rule or listing standard; provided that,
in any event, Xcel Energy may recover cash or shares awarded under these Terms
and Conditions or the Agreement, or proceeds from the sale of such shares, from
the Participant who is terminated from Xcel Energy for fraud or misconduct.


9.    Withholding. Xcel Energy may require the Participant to remit to it, or
may withhold from the award or from the Participant’s other compensation, an
amount sufficient to satisfy any applicable federal, state, local tax,
employment, FICA or other mandated withholding requirements in regard to the
Award(s) in the year or years the Award(s) become taxable to the Participant.
The Participant may elect in accordance with the Plan to satisfy the withholding
requirement, in whole or in part, by having Xcel Energy withhold shares of
Common Stock payable in settlement of an Award from the Award at the rate the
Committee determines satisfies applicable withholding requirements of the
Internal Revenue Code. For this purpose, Awards will be valued using the Fair
Market Value of a share as defined in the Plan. If no election is made, the
Participant will be deemed to have elected shares of Common Stock to be
withheld.


10.    Plan Incorporated by Reference; Electronic Delivery. The Awards hereby
granted and these Terms and Conditions are subject in all respects to the terms
and conditions of the Plan, which is controlling, and which shall be deemed
incorporated into these Terms and Conditions and the Agreement. All
determinations and interpretations of the Committee shall be binding and
conclusive upon the Participant or his or her legal representatives with regard
to any question arising hereunder or under the Plan. Xcel Energy, or a third
party designated by Xcel Energy, may deliver to the Participant by electronic
means any documents related to his or her participation in the Plan. The
Participant acknowledges receipt of a copy of the Plan.


11.    No Right to Employment. Nothing in these Terms and Conditions, the
Agreement or the Plan shall limit the right of Xcel Energy to terminate the
Participant’s service as an officer or employee, or otherwise impose upon Xcel
Energy any obligation to employ or accept the services of the Participant.


12.    Restrictions on Transfer. The Award may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant prior to the
Vesting Date.


13.    Participant Acceptance. The Participant shall signify acceptance of these
Terms and Conditions and the Agreement, including, if applicable to the
Participant, that he or she will abide by the Xcel Energy Stock Ownership
Policy, by signing in the space provided in the Agreement and returning a signed
copy to Xcel Energy, or if available, by providing an electronic signature,
within the time frames specified by Xcel Energy’s Executive Compensation
department.


14.Mandatory Binding Arbitration. The Participant agrees that any and all
disputes related to a grant of Awards including but not limited to, eligibility,
vesting, distribution and payment, withholding, targets, effect of termination
of employment or rights related to an amendment or termination of the Plan, will
be subject to mandatory binding arbitration in Minneapolis, Minnesota before the
American Arbitration Association. Participant agrees that the Participant will
be responsible for bearing his or her share of the costs to arbitrate.


15.Severability. Any provision of these Terms and Conditions and the Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


16.Securities Law Matters. The Company shall not be required to deliver any
shares of Common Stock until the requirements of any federal or state securities
or other laws, rules or regulations (including the rules of any securities
exchange), as may be determined by the Company to be applicable, are satisfied.


17.Headings. Headings are given to sections and subsections of these Terms and
Conditions and the Agreement solely as a convenience to facilitate reference.
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of these Terms and Conditions and the Agreement
or any provision thereof.









--------------------------------------------------------------------------------




18.Definitions.


(a)The term “Committee” shall also include those persons to whom authority has
been delegated under the Plan.


19.    Code Section 409A. Notwithstanding anything to the contrary in the
Agreement or these Terms and Conditions, with respect to any Award that
constitutes a deferral of compensation subject to Code Section 409A:


(a)    If any amount is payable under such Award upon a termination of
employment, a termination of employment will be deemed to have occurred only at
such time as Participant has experienced a “separation from service” as such
term is defined for purposes of Code Section 409A;


(b)If any amount shall be payable with respect to any such Award as a result of
“separation from service” at such time as Participant is a “specified employee”
within the meaning of Code Section 409A, then no payment shall be made, except
as permitted under Code Section 409A, prior to the first business day after the
earlier of (i) the date that is six months after separation from service or (ii)
death. Unless a specified employee identification policy as contemplated by Code
Section 409A has been adopted by the Company, specified employees will be
identified in accordance with the default provisions specified under Code
Section 409A.



